Title: From George Washington to Lieutenant Colonel William Stephens Smith, 27 January 1778
From: Washington, George
To: Smith, William Stephens



Sir
Head Quarters Valley Forge 27th January 1778

I recd yours this Evening by Lieut. Patterson inclosing a letter from the Board of War directing you to seize the Persons, Carriages &ca that have lately arrived at Lancaster with Cloathing for the British Prisoners and secure the same untill you receive further directions from me or from the Board. As this order was founded upon a misapprehension of facts, I desire that they may be released upon the Receipt of this and suffered to proceed upon their respective Routs under the conduct of the Officers appointed to escort them. Inclosed you have a letter to the President of the Board of War, setting this matter in its proper light, which please to forward to him.
As soon as the detatchment under your command are fit to leave the Hospital, I desire you may march immediately to this Camp. They are much wanted here, and the room which they occupy at Lancaster wanted for other patients. You are to consult the Director General upon the proper time of leaving your present quarters and march the moment he thinks it may be done without endangering the health of the Men. I am Sr Yrs &c.

G. W——n


P.S. Send an Officer down three or four days before you march, that some preparations may be made for the reception of the Men.

